Citation Nr: 0804027	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.

As a preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that the veteran is not able to work because of 
his service-connected disabilities, to include PTSD.  See 
November 2005 representative's statement and letter from 
A.C., dated in May 2004.  The Board construes this evidence 
as raising an informal claim for a total disability rating 
based on individual unemployability (TDIU).  As the RO has 
not yet adjudicated this issue, it is not properly before the 
Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates serious 
PTSD symptoms, including depression, nightmares, intrusive 
thoughts, increased arousal, exaggerated startle response, 
irritability, and anger management concerns, but does not 
reveal total occupational and social impairment.

2.  The 40 percent rating currently assigned for the 
veteran's service-connected fibromyalgia is the maximum 
schedular rating provided for such disability; and factors 
warranting extraschedular consideration have not been shown.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b), 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ (agency of original 
jurisdiction) decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the AOJ to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  

The above notice did not set forth the relevant diagnostic 
code (DC) for the disabilities at issue.  However, this is 
found to be harmless error.  Indeed, the December 2004 
Statement of the Case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under the applicable diagnostic codes.  As 
such, the failure to include such notice in the VCAA letter 
did not prejudice the veteran here.  The March 2004 letter 
also failed to discuss the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
claims for increased ratings, no effective dates will be 
assigned.  As such, the absence of notice as to effective 
dates does not prejudice the veteran here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A. Increased rating- PTSD

In a statement received in January 2004, the veteran asserts 
that an increased evaluation is warranted for his service-
connected PTSD.  As the veteran's claim was received by VA in 
January 2004, the rating period on appeal is from January 
2003, one year prior to the date of receipt of the increased 
rating claim.  38 C.F.R. § 3.400(o)(2) (2007).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Throughout the rating period on appeal, the veteran is 
assigned a 70 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  A 70 percent rating 
is warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In order to achieve the next-higher 100 percent rating (the 
maximum schedular rating), the evidence must demonstrate 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of the 70 percent 
currently assigned.  The Board notes that the competent 
evidence does not demonstrate gross impairment in thought 
processes or communication.  To the contrary, the March 2005 
VA examination noted that the veteran was cognitively intact.  
A VA psychiatry consultation record, dated in April 2004, 
noted that the veteran's thinking was well-organized and 
rational.  See also VA psychiatry consultation record, dated 
in April 2003 (noting a thought process that was logical with 
tight associations and finding no signs of thought disorder, 
psychosis, mania/hypomania, lability, or paranoia).


The competent medical evidence also fails to demonstrate an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  Upon VA 
examination in March 2005, the examiner noted that the 
veteran demonstrates an ability to maintain minimal personal 
hygiene and other basic activities of daily living.  The 
April 2003 VA psychiatric record noted the veteran had 
adequate grooming and hygiene.  

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  Indeed, upon mental status 
examination in March 2005, the veteran was fully oriented.  
The VA psychiatry consultation record, dated in April 2004, 
noted that the veteran's memory for recent and remote events 
was well maintained.  See also April 2003 VA psychiatric 
record (reporting that the veteran's memory was intact).  

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to himself or others.  The veteran did 
acknowledge suicidal ideation, but it was noted that he had 
no preoccupation or intent and that he has no history of any 
suicidal behavior.  See March 2005 VA examination.  In the 
April 2004 VA psychiatry consultation record, it was noted 
that no suicidal tendencies were detected.  The April 2003 VA 
psychiatry consultation record noted that the veteran denied 
suicidal or homicidal ideation.  It was further noted 
veteran's anger was 'right there, ready to break through,' 
but it was noted that the veteran had not recently acted on 
his anger and that he had been able to control it.  While the 
record demonstrates that the veteran has had some episodic 
suicidal ideations and problems controlling his anger, there 
is no evidence that he was in persistent danger of hurting 
himself or others.

The competent clinical evidence also fails to establish 
persistent delusions or hallucinations.  The March 2005 VA 
examination noted that the veteran did not demonstrate any 
delusions or hallucinations.  Moreover, the 2005 VA examiner 
noted no obsessive or ritualistic behaviors interfering with 
routine activities.  

As noted in the report of the March 2005 VA examination, the 
veteran reported that he continued to own and operate his own 
business.  Although the veteran reported marital stress and 
limited social activities, it was noted that he devotes time 
to household tasks and he enjoys restoring old cars and bow 
hunting.  Besides having one close friend, the veteran has 
very few relationships outside of his family.  The veteran 
reported playing an active role in some Vietnam veteran 
activities and even though he found this activity 
distressing, he experienced a sense of healing.

Based on the foregoing, the Board concludes that the 
veteran's disability picture does not most nearly approximate 
the next-higher 100 percent rating under Diagnostic Code 
9411.  The evidence does indicate serious symptoms, including 
depression, nightmares, intrusive thoughts, increased 
arousal, exaggerated startle response, irritability, and 
anger management concerns.  The March 2005 VA examination 
noted that the veteran acknowledged being depressed.  The 
veteran also reported that his has lost his drive and wanted 
to be around people less.  The 2005 VA examiner noted that 
the veteran spoke slowly and in a very depressed manner.  The 
VA examiner further commented that despite the veteran's 
slowed rate and flow of speech, consistent with depression, 
the veteran's speech was always relevant and logical.  The 
Board finds that the foregoing PTSD symptoms are already 
contemplated by the veteran's 70 percent rating.  

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture most nearly approximated by 
the next-higher 100 percent evaluation for PTSD under 
Diagnostic Code 9411.  In so finding, the Board does 
acknowledge a GAF (Global Assessment of Functioning) score of 
50 assigned upon VA examination in March 2005.  The Board 
also notes that the veteran had a GAF score of 65 upon VA 
psychiatric consultation examination in April 2004 and a GAF 
score of 50 upon VA psychiatric consultation examination in 
April 2003.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  A GAF score of 
61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 41 to 
50 indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).  The Board finds that the above reported GAF 
scores are consistent with other clinical evidence of record 
and support the currently assigned 70 percent evaluation.  

The Board acknowledges a letter from A.C., L.P.C., dated in 
May 2004.  In this letter, A.C. notes that he has worked with 
the veteran for many years and that the veteran's PTSD had 
deteriorated over the years to a point that it had become 
exceedingly more difficult to function within his field as an 
air conditioning specialist.  A.C. noted that the veteran's 
stoic characteristics, his positive attitude, and the fact 
that the veteran is self employed have enabled him to 
"remain functioning at [his] employment."  It was also 
noted that the veteran was experiencing more difficulty with 
his interpersonal relationships.  The Board finds that the 
May 2004 letter from A.C. does not carry much probative value 
in comparison to the VA examination report and VA psychiatry 
consultation records discussed above because the letter does 
not detail the veteran's specific problems or symptoms from 
his PTSD.  Further, the Board finds that the qualifications 
of the VA examiner (licensed psychologist) and the April 2004 
examiner (medical doctor) in particular, outweigh the 
qualifications of A.C., who is a licensed professional 
counselor.  See Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (stating that the probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the expert's qualification 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion).

In conclusion, the Board finds that the currently assigned 70 
percent rating for PTSD appropriately reflects the veteran's 
disability picture throughout the rating period on appeal.  
The Board acknowledges the comments of the March 2005 VA 
examiner that the veteran's depression appears to have 
worsened and has likely caused some exacerbation of his PTSD 
symptoms, but the Board finds that the examiner's comments 
along with the clinical evidence of record do not show 
distinct periods exhibiting symptoms that would warrant 
staged ratings.  Hart, 2007 WL 4098218, at *3.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of the factors set 
forth above, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Increased rating- fibromyalgia

Historically, it is noted that a June 1997 Board decision 
granted service connection for fibromyalgia and a January 
1998 rating decision assigned a 40 percent evaluation, 
effective April 22, 1994.  In a statement received in January 
2004, the veteran asserts that an increased evaluation is 
warranted for his service-connected fibromyalgia.  As the 
veteran's claim was received by VA in January 2004, the 
rating period on appeal is from January 2003, one year prior 
to the date of receipt of the increased rating claim.  38 
C.F.R. § 3.400(o)(2).  Again, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5025 
provide disability ratings that range from 10 to 40 percent, 
dependent upon the frequency and duration of exacerbations, 
based on the whole-body manifestations of the disorder, 
including musculoskeletal pain and tender points, fatigue, 
sleep disturbance, stiffness, paresthesias, headaches, 
irritable bowel syndrome, depression, anxiety, or Raynaud's-
like symptoms.

As noted above, the veteran has been assigned a 40 percent 
disability evaluation. The current 40 percent rating is the 
maximum schedular evaluation allowed for fibromyalgia.  The 
40 percent rating contemplates symptoms that are constant, or 
nearly so, and refractory to therapy.  This appears to be the 
veteran's situation.  See VA fibromyalgia examination report, 
dated in March 2005 (noting that the veteran has given a 
history of increasing widespread muscle pain over the last 
three years).  As the veteran is already receiving the 
highest evaluation for this disability, a schedular increase 
is not warranted under this Diagnostic Code.  The Board finds 
no alternative Diagnostic Code is more appropriate for rating 
the disability.  Therefore, any evaluation for the veteran's 
fibromyalgia in excess of 40 percent is only justified on an 
extraschedular basis.

In this regard, the Board notes that ratings shall be based 
as far as practicable, upon the average impairment of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluation is found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  "A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2007).

The Board has considered whether a referral for an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
the evidence does not show that the veteran's fibromyalgia 
alone interferes with employment beyond that contemplated in 
the currently assigned evaluation.  Moreover, the evidence 
does not demonstrate that the fibromyalgia has resulted in 
the need for frequent periods of hospitalization.  The 
evidence gathered at the March 2005 VA fibromyalgia 
examination showed significant positive tender points for 
fibromyalgia.  However, such symptomatology is contemplated 
by the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 and therefore cannot be considered to have rendered 
impracticable the application of the regular schedular 
standards.  Accordingly, the Board finds that it is not 
necessary to refer the veteran's claim for an evaluation in 
excess of 40 percent for fibromyalgia for a determination of 
extraschedular entitlement.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, the veteran has been assigned the maximum 
schedular disability rating of 40 percent for his service-
connected fibromyalgia throughout the rating period on appeal 
period and the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 2007 WL 4098218, at *3.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

Entitlement to a rating in excess of 40 percent for 
fibromyalgia is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


